Citation Nr: 0738424	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and Mother


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by a 
Decision Review Officer (DRO) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective April 7, 1999.  In January 2003, 
the veteran submitted a claim for a TDIU.  In addition, the 
veteran submitted a separate letter written by family members 
in January 2003 requesting a higher 100 percent rating based 
on a description of the veteran's PTSD symptoms.  The Board 
liberally construes these submission as the veteran's Notice 
of Disagreement with the initial 30 percent rating assigned 
for PTSD.  

The RO issued a June 2003 rating decision denying a TDIU and 
continuing the initial 30 percent rating for PTSD.  In 
November 2003 correspondence, the veteran expressed continued 
disagreement with the initial 30 percent rating.  The RO 
issued a Statement of the Case (SOC) in June 2004.  The 
veteran perfected his appeal in August 2004 and requested a 
hearing before the Board at the RO.

In May 2007, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is of record.  During 
the hearing, the undersigned agreed to hold the record open 
for a 60 day period for the submission of additional 
evidence.  In June and in July 2007, the veteran's 
representative submitted additional evidence along with a 
waiver of initial RO review. 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons addressed below, the matter on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran contends that the initial 30 percent rating 
assigned for his service-connected PTSD does not reflect the 
severity of his disability.  He asserts that his PTSD 
warrants a 100 percent disability rating.

In reviewing the medical evidence of record, the Board notes 
that the veteran has not undergone a VA PTSD examination 
since February 2003, more than 4 years ago, and the record 
indicates that his condition has since worsened.  In this 
regard, an April 2006 VA inpatient treatment records reflects 
that the veteran now reports symptoms of intermittent 
suicidal ideations, feelings of hopelessness, frequent 
intrusive thoughts, obsessive rituals, and that he relapsed 
back to alcohol.  An August 2006 VA record indicates that the 
veteran has a severe craving for alcohol associated with PTSD 
symptoms and other anxiety/depression.  Additionally, during 
the May 2007 hearing, at a time when the veteran was 
incarcerated, the veteran and his mother testified that his 
current PTSD symptoms included uncontrolled angry outbursts, 
anxiety, depression, nightmares, flashbacks, sleep 
disturbances, self-medication with alcohol "to ease the 
pain," panic attacks, night sweats, guilt, social isolation, 
lack of concentration, and unemployment due to PTSD symptoms.  
Since the last VA examination, the veteran has also received 
inpatient treatment at private and VA facilities.

Also, the Board notes that a determination as to the severity 
of the veteran's PTSD is complicated by the fact that the 
veteran has also been diagnosed with schizoaffective disorder 
with psychosis, major depressive disorder, obsessive-
compulsive disorder, panic disorder, and bipolar disorder 
with psychotic features.  He has also received extensive 
treatment for alcohol and cocaine dependence, which have 
resulted in legal problems and loss of employment.  None of 
these have been accorded service connection.  The record, as 
currently constituted, does not present a clear picture as to 
whether the symptoms attributable to the nonservice-connected 
disabilities may be distinguished from those associated with 
PTSD.  Thus the Board cannot render an informed decision 
concerning the level of disability caused by the veteran's 
PTSD in the absence of specific medical information regarding 
all of his coexisting conditions.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

Under these circumstances, the Board finds that a current 
PTSD examination is warranted.  38 U.S.C.A. § 5103A (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A 
discussion of the findings in the VA examination reports, VA 
and private treatment records along with the May 2007 hearing 
testimony, and the many written statements from the veteran 
and his family, as to the severity of the veteran's 
disability would be helpful in resolving the claim on appeal.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist (M.D.), at an appropriate VA 
medical facility.  The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655(b) (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo VA psychiatric 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment for the veteran's PTSD. 

After a July 2007 search for treatment records from the VA 
Puget Sound Health Care System (HCS), the RO obtained 
pertinent medical records dated through August 2006.  
However, during the May 2007 hearing, the veteran indicated 
that he had received VA treatment for his PTSD since August 
2006.  Hence, the RO must obtain all outstanding records 
pertaining to the evaluation and treatment of the veteran's 
PTSD from all VA facilities, to include, but not limited to 
the VA Puget Sound HCS, from August 2006 to the present.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  The RO should specifically request 
that the veteran identify and provide authorization to enable 
it to obtain all clinical records, to include, but not 
limited to, each individual and group therapy session record, 
from Shick Shadel Hospital where the veteran received 
inpatient detoxification and psychological treatment; 
Harborcrest Behavioral Health (Harborcrest) where the veteran 
has received inpatient treatment several times since April 
1998 - to include most recently from May to June 2007; and 
the Recovery Center of King County from June 2007 to the 
present. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  Contact the veteran and request him 
to identify VA and non-VA health care 
providers who have provided PTSD 
treatment and to provide authorization to 
enable the RO to obtain additional 
pertinent evidence not currently of 
record.  Specifically request the veteran 
to provide signed authorization to obtain 
clinical records from Shick Shadel 
Hospital and from Harborcrest Behavioral 
Health Inpatient Treatment Program, each, 
from April 1998 to the present, and from 
the Recovery Center at King Co., from 
June 2007 to the present. 

2.  Obtain all outstanding records 
pertaining to the evaluation and 
treatment of the veteran's PTSD from the 
VA Puget Sound HCS and any other VA 
facilities identified by the veteran, 
from August 2006 to the present. The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses from each contacted entity are 
received, the RO should schedule the 
veteran for a VA examination, by a 
psychiatrist (M.D).  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, to 
include psychological testing, if deemed 
warranted, with all results made 
available to the psychiatrist prior to 
completion of his or her report.

The examination report should include 
discussion of the veteran's documented 
medical history, his hearing testimony, 
and written statements from him and his 
family members.  The examiner is 
requested to comment on findings in the 
VA examination reports, VA treatment 
records, and private treatment records as 
to the severity of the veteran's 
disability.  The examiner should clearly 
report all symptoms attributed to the 
service-connected PTSD and should offer 
an opinion regarding the degree of 
functional impairment caused by PTSD, as 
opposed to any other psychiatric 
disorders diagnosed, as well as to his 
drug and alcohol dependence.  If it is 
not medically possible to do so, the 
examiner should clearly so state, and 
indicate that the findings rendered are 
reflective of overall psychiatric 
impairment.

The examiner should include a Global 
Assessment of Functioning score for the 
PTSD, if possible.  The psychiatrist 
should also provide an opinion as to 
whether the veteran is incapable of 
obtaining or retaining gainful employment 
due solely to his PTSD symptomatology. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the above, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD, to include consideration of 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative with a supplemental SOC 
(SSOC) and give them time to respond 
before returning these claims to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



